DETAILED ACTION
	The Amendment filed on 01/21/2022 has been entered. Claim(s) 1 and 8 has/have been amended and claim(s) 12 has/have been withdrawn. Therefore, claims 1-12 are now pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossiter (U.S. Patent No. 5,159,783) in view of Braun (U.S. Patent No. 2,860,699) in view of Edwards (U.S. Patent No. 5,732,507).
As per claim 1, Rossiter teaches a louvered roof system (louvre; abstract; it is understood that the louvre is capable of functioning as a roof) comprising: a louver (11) of a plurality of louvers (figure 4), the plurality of louvers configured for movement between an open position and a closed position (col. 4, lines 35-36), each louver in the plurality of louvers comprising: (i) a first end (annotated figure 1); (ii) a second end (annotated figure 1) opposite the first end (annotated figure 1); (iii) a top surface (annotated figure 1) positioned on a top side of the louver (annotated figure 1) and between outer edges of the louver (annotated figure 1); (iv) a bottom surface (annotated figure 1) positioned between the outer edges of the louver (annotated figure 1) and on a 
Rossiter fails to disclose the end cap further comprising a flange extending generally transverse to the bottom surface and extending past the bottom surface in a direction away from both the top surface and the bottom surface so as to direct liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface, the flange extending from opposite edges of the bottom lip toward the outer edges of the louver.
Braun discloses a blinds assembly (col. 1, lines 15-20) including an end cap (40) further comprising a flange (47) extending generally transverse to the bottom surface (figure 1) and extending past the bottom surface in a direction away from both the top surface and the bottom surface (figure 1) so as to direct liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface (it is understood that the flange would be capable of directing liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent 
Therefore, from the teaching of Braun, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter such that the end cap further comprises a flange extending generally transverse to the bottom surface and extending past the bottom surface in a direction away from both the top surface and the bottom surface so as to direct liquid flow from the top surface past the bottom surface to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface, the flange extending from opposite edges of the bottom lip toward the outer edges of the louver, as taught by Braun, in order to protect the surface of the lower structure to minimize damage to the surface.
In addition, Rossiter fails to disclose wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver.
Edwards discloses a louvre assembly (title) wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that the leg of the second louver is received against the first louver (figure 2).
Therefore, from the teaching of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter such that wherein, in the closed position, a first louver and a second louver of the plurality of louvers are engaged with one another such that 
 As per claim 2, Rossiter teaches the louver of the plurality of louvers comprises the second louver and the louvered roof system further comprises the first louver (figure 4).
As per claim 3, Rossiter teaches at least one of: a guide rod coupled with the first louver and the second louver and configured to cause rotation of both the first louver and the second louver in response to movement of the guide rod; an actuator operable to move at least one of the first louver or the second louver between the open position and the closed position; a gutter positioned below a lateral edge of at least one of the first louver or the second louver; or a frame in which at least one of the first louver or the second louver is mounted so as to facilitate movement between the open position and the closed position (control rod [not shown]; col. 4, lines 34-35).
As per claim 4, Rossiter teaches the leg is a second leg (annotated figure 1), the distal portion is a second distal portion (annotated figure 1), the proximal portion is a second proximal portion (annotated figure 1), and each louver in the plurality of louvers further comprises: a first leg (annotated figure 1)having a first proximal portion (annotated figure 1) and a first distal portion (annotated figure 1), the first leg extending generally transverse to the first end and from the first proximal portion to the first distal portion (annotated figure 1).
Rossiter fails to disclose a first notch positioned at the first end; a second notch positioned at the second end; wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged 
Edwards discloses a louvre assembly (title) wherein each louver comprises a first notch (valley where first leg 21 contacts louvre; figures 1 and 2) positioned at the first end (figure 1); a second notch (valley where leg 20 contacts louvre; figures 1 and 2) positioned at the second end (figure 1); wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the second leg of the second louver is received in the first notch of the first louver and such that the first leg of the first louver is received in the second notch of the second louver (figure 2).
Therefore, from the teaching of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the louvre assembly of Rossiter to include a first notch positioned at the first end; a second notch positioned at the second end; wherein the first leg is sized such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the second leg of the second louver is received in the first notch of the first louver and such that the first leg of the first louver is received in the second notch of the second louver, as taught by Edwards, in order to provide a better seal between adjacent louvres for enhanced insulation.
As per claim 5, Rossiter  as modified in view of the figure 1 embodiment of Edwards fails to disclose “a wing extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg” in the limitation: each 
Therefore, from the teaching of the figure 1(a) embodiment of Edwards, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the modified louvre assembly of the Rossiter and Edwards combination to include a wing extending generally transverse to a longitudinal axis of the second leg from the second distal portion of the second leg, as taught by the figure 1(a) embodiment of Edwards, in order to provide a better seal between adjacent louvres for enhanced insulation.
As per claim 6, Rossiter teaches the first leg extends away from the top surface (annotated figure 1) and the second leg extends away from the bottom surface (annotated figure 1) such that, in the closed position, the first louver and the second louver of the plurality of louvers are engaged with one another such that the first leg of the first louver abuts the bottom surface of the second louver and such that the second leg of the second louver abuts the top surface of the first louver.

	However, it would have been an obvious matter of choice to one of ordinary skill in the art to have modified the shape of the flange to extend substantially along an entire span of the lateral edge at which the end cap is coupled, since such a modification would have only involved a mere change in the shape of a component. Absent any persuasive evidence that a particular configuration of the claimed shape is significant, a change in shape is generally recognized as being within the level of ordinary skill in the art (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)). It is also common knowledge to choose a shape that has a desired aesthetic or durability and flexibility etc. for the application and intended use of that element. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the shape of the flange to extend substantially along an entire span of the lateral edge at which the end cap is coupled, in order to provide protection along the entire bottom edge of the louvre assembly.
Claim(s) 8-11, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rossiter (U.S. Patent No. 5,159,783) in view of Braun (U.S. Patent No. 2,860,699)
As per claim 8, Rossiter teaches a louvered roof system (louvre; abstract; it is understood that the louvre is capable of functioning as a roof) comprising: an end cap (10) comprising: a body (13/14) configured to be installed in an installed position at a lateral edge of a louver (11); a bottom lip (14) extending from the body (figure 2) and sized to extend in the installed position along a bottom surface of the louver (figure 2). 

Braun discloses a blinds assembly (col. 1, lines 15-20) including an end cap (40) comprising a flange (47) extending from the body (figure 1) and shaped and sized to extend in the installed position generally transverse to the bottom surface of the louver (figure 1) and to extend in the installed position past the bottom surface of the louver (figure 1) in a direction away from both a top surface and the bottom surface of the louver (figure 1) so as to direct liquid flow from the top surface of the louver past the bottom surface of the louver to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface of the louver (it is understood that the flange would be capable of directing liquid flow from the top surface of the louver past the bottom surface of the louver to form droplets or streams to fall from a lower part of the flange and prevent travel of the liquid flow along the bottom surface of the louver), the flange further arranged to extend in the installed position from opposite edges of the bottom lip toward the outer edges of the louver (figure 1).

As per claim 9, Rossiter teaches the louver (11).
As per claim 10, Rossiter teaches the body forms a body shape matching a cross-sectional shape of the louver at the lateral edge of the louver (figure 1).
As per claim 11, Rossiter as modified in view of Braun discloses the flange extends outwardly in a downward direction from a perimeter of the body shape (figure 1 of Braun). 


    PNG
    media_image1.png
    641
    910
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Braun (U.S. Patent No. 2,860,699) has been added to overcome the newly added limitations. Applicant’s amendment regarding the flange extending from opposite edges of a bottom lip overcomes the previous rejection in view of Rossiter. The limitation is taught by new reference Braun

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/OMAR F HIJAZ/Examiner, Art Unit 3633                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635